Case 1:20-mc-00334-MN Document 29-2 Filed 02/08/21 Page 1 of 5 PageID #: 1279




                             Exhibit 2
Case 1:20-mc-00334-MN Document 29-2 Filed 02/08/21 Page 2 of 5 PageID #: 1280
Case 1:20-mc-00334-MN Document 29-2 Filed 02/08/21 Page 3 of 5 PageID #: 1281
                                                                            Unofficial Translation

[…]




                             ORDINARY COURT OF MILAN
                                 CRIMINAL SECTION VII
                                    HEARING MINUTES
                Pursuant to Art. 480 et seq., Italian Code of Criminal Procedure


On February 3, 2021 at 9:30 AM in Milan, in the Coral 1 courtroom, the Court of Milan, Criminal
Section VII, composed of the following judges:


                          The Hon. M. Tremolada          Presiding Judge


                          The Hon. M. Gallina            Judge


                          The Hon. A. Carboni            Judge


with the support of the judicial assistant Mr. Giovanni Decaro, who, upon express authorization,
has engaged the technician from Coop. Verbatim to make a sound recording of the proceeding
indicated in the header against Paolo Scaroni + 14 others.


[…]
Case 1:20-mc-00334-MN Document 29-2 Filed 02/08/21 Page 4 of 5 PageID #: 1282
                                                            Unofficial Translation

[…]




                                                                                2
Case 1:20-mc-00334-MN Document 29-2 Filed 02/08/21 Page 5 of 5 PageID #: 1283
                                                                              Unofficial Translation

[…]


The Court, after having heard the parties, agrees with the prosecutor’s submissions and arguments
concerning the issue of novelty and the ensuing legal requirements, and consequently admits the
evidence produced by the prosecutor at the last hearing on January 20, 2021, and further grants the
defendants the possibility (if they so wish) to supplement, amend, or leave their own conclusions
and arguments unchanged.
The oral arguments may be supplemented in relation to the new documents produced by the
prosecution according to the order already agreed to at the last hearing.


[…]


The hearing was closed at 11:50 AM.


The minutes were completed and presented to the Presiding Judge for his signature.
Milan, February 3, 2021
                              [signature]
                              THE JUDICIAL ASSISTANT
                              Mr. Giovanni Decaro


                                                                 The Presiding Judge
                                                             The Hon. Marco Tremolada




                                                                                                  3
